OPINION — AG — **** CONDUCTING MINICIPAL ELECTIONS IN ABSENCE OF CITY CHARTER **** IN THE ABSENCE OF CONTROLLING CHARTER PROVISIONS, MUNICIPAL PRIMARY ELECTIONS ARE TO BE HELD WITH THE PROVISIONS OF 11 Ohio St. 1961 41 [11-41](A). GENERAL ELECTIONS SHALL BE HELD IN ALL INCORPORATED TOWNS OF THIS STATE ON THE FIRST TUESDAY IN APRIL IN EACH ELECTION YEAR IN ACCORDANCE WITH PROVISIONS OR 11 Ohio St. 1970 Supp., 23 [11-23](C). THE PROVISIONS OF 11 Ohio St. 1970 Supp., 23 [11-23](C) AND THE PROVISIONS OF 26 Ohio St. 1970 Supp., 345.11 [26-345.11] ARE IN CONFLICT INASMUCH AS 26 O.S. 1970 Supp., 345.11 [26-345.11] PROVIDES FOR RUNOFF PRIMARY ELECTION TO BE HELD ON THE THIRD TUESDAY IN THE MONTH OF SEPTEMBER OF EACH ELECTION YEAR, WHEREAS THE TERMS OF 11 Ohio St. 1970 Supp., 23 [11-23](C) PROVIDE THAT OFFICIALS ELECTED IN EACH ELECTION YEAR SHALL BEGIN THEIR TERMS OF OFFICE ON THE FIRST MONDAY IN MAY FOLLOWING ELECTIONS. IS IS THE OPINION OF THE ATTORNEY GENERAL THAT THE PROVISIONS OF 11 Ohio St. 1970 Supp., 23 [11-23](C) ARE CONTROLLING, AND, THEREFORE THERE ARE NO RUNOFF PRIMARY ELECTIONS FOR CITIES AND TOWN OPERATING WITHOUT CHARTERS PROVIDED FOR BY STATE LAW. (ODIE NANCE)